Third District Court of Appeal
                               State of Florida

                            Opinion filed July 29, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2510
                         Lower Tribunal No. 14-11422
                             ________________


                       James F. Perry & Company,
                                    Appellant,

                                        vs.

                                  CRSJ, Inc.,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, John
Schlesinger, Judge.

     Sapurstein & Bloch, P.A., and Bertram A. Sapurstein, for appellant.

       Jay M. Levy, P.A., and Jay M. Levy; Law Offices of Keith D. Diamond,
P.A., and Keith D. Diamond (Hollywood), for appellee.


Before WELLS, ROTHENBERG, and SCALES, JJ.

     ROTHENBERG, J.
      James F. Perry & Company (“the Lender”) appeals from an order entering

partial summary final judgment in favor of CRSJ, Inc., in which the trial court

determined that a mortgage executed by CRSJ on property owned by CRSJ “shall

have no force and effect.” We affirm.

      We find it unnecessary to set forth the facts leading to the trial court’s order

and write solely to indicate the lack of merit in the Lender’s position. We find the

trial court correctly determined that the subject mortgage “shall have no force and

effect” because the lien of the subject mortgage terminated five years after its

stated maturity date of October 1, 2008. See § 95.281(1)(a), Fla. Stat. (2013).

Prior to the termination of the lien, the Lender took no action to foreclose the

mortgage, and at no time did the parties execute and record an agreement

extending the maturity date of the mortgage. See § 95.281(2), Fla. Stat. (2013)

(providing that “[i]f an extension agreement executed by the mortgagee . . . and

the mortgagor . . . is recorded, the time shall be extended . . . .”) (emphasis

added); Am. Bankers Life Assurance Co. of Fla. v. 2275 W. Corp., 905 So. 2d 189,

192 (Fla. 3d DCA 2005) (rejecting mortgagee’s “claim that its lien is still valid

because correspondence between the parties . . . extended the maturity date of the

mortgage” where the correspondence was not only “indefinite in all particulars,”

but “also does not comply with the recordation requirements mandated by section

95.281(2), of the Florida Statutes, which extends the life of the mortgage lien ‘[i]f


                                          2
an extension agreement executed by the mortgage . . . and the mortgagor . . . is

recorded’” (brackets in original) (quoting § 95.281(2))); Zlinkoff v. Von

Aldenbruck, 765 So. 2d 840, 842 (Fla. 4th DCA 2000) (holding that section 95.281

requires that an extension of the maturity date set forth in the mortgage must be

recorded in order to extend the time to file a foreclosure action, and that the parties

did not enter into a valid extension although there was evidence that there was an

oral agreement and an unrecorded written agreement to extend the final maturity

date). Accordingly, we affirm the order on appeal.

      Affirmed.




                                          3